Citation Nr: 0502822
Decision Date: 02/04/05	Archive Date: 03/14/05

DOCKET NO. 02-05 956                        DATE FEB 04 2005

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1. Entitlement to a higher rating for service-connected degenerative arthritis of L4-5, currently evaluated as 40 percent disabling.

2. Entitlement to service connection for arthritis of the dorsal spine, secondary to service-connected degenerative arthritis of L4-5.

3. Entitlement to service connection for arthritis of the cervical spine, secondary to service-connected degenerative arthritis of L4-5.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from July 1972 to July 1975.

VACATUR

On June 21, 2004, the Board entered a decision in this appeal denying a rating in excess of 40 percent for service-connected degenerative arthritis of L4-5 as well as denying direct and secondary service connection for arthritis of the dorsal spine and cervical spine.

In September 2004, the veteran filed a Motion for Reconsideration of the June 21, 2004 Board decision. The veteran included VA treatment records dated in October 2003 that pertained to his lumbar, dorsal, and cervical spine disorders. In October 2004, the veteran supplemented his motion with additional VA treatment records dated in June 2004 that pertained to his lumbar spine disorder. These VA treatment records were not associated with the claims file and not considered by the Board at the time of the June 21, 2004 decision.

An appellate decision may be vacated by the Board at any time upon request of the veteran or his representative, or on the Board's own motion, where it is shown there has been a denial of due process. 38 C.F.R. § 20.904 (2004). VA is deemed to have constructive knowledge or notice of VA-generated documents. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The failure of VA to consider VA treatment records relevant to the claim on appeal may deprive a claimant of due process.

-2


The Board finds that the VA treatment records provided by the veteran may be material as to the severity of the veteran's lumbar disability. Also, the VA treatment records are relevant and arguably material as to the etiology of the veteran's dorsal and cervical spine disorders. In light of this newly received evidence, the Board will vacate its June 21, 2004, decision in its entirety as it was not based on all available evidence and the veteran was thereby deprived of due process.

A separate determination will be entered addressing the appealed issues.

ORDER

The Board's June 21, 2004, decision is vacated.

John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

- 3 


Citation Nr: 0415953	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher rating for service-connected 
degenerative arthritis of L4-5, currently evaluated as 40 
percent disabling.

2.  Entitlement to service connection for arthritis of the 
dorsal spine, secondary to service-connected degenerative 
arthritis of L4-5.

3.  Entitlement to service connection for arthritis of the 
cervical spine, secondary to service-connected degenerative 
arthritis of L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  The veteran's service-connected low back disorder is 
manifested by 
severe functional loss of lumbar motion due to pain and 
fatigue as well as manifested by moderate to significant 
degenerative changes at the L4-5 disc space with multiple 
disc space levels involvement at L4-5 and L5-S1, absent 
lumbar radiculopathy.  

3.  The medical evidence of record shows that no physician 
prescribed the veteran bed rest and treatment for a certain 
duration of time at any time during the appeal period; the 
medical evidence of record shows that the veteran has forward 
flexion of the lumbar spine to 30 degrees or less with pain, 
but no sciatic neuropathy or peripheral neuropathy medically 
associated with the service-connected low back disorder.  

4.  There is no competent medical evidence of record that 
shows that the currently diagnosed cervical spine disorder 
and dorsal spine disorder are related to the service-
connected low back disorder.

5.  The competent medical evidence of record shows that the 
currently diagnosed cervical spine disorder and dorsal spine 
disorder manifested several years after the veteran's 
discharge from service and were not causally related to any 
incident or incidents or service. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for service-connected degenerative arthritis of L4-5 
have not been met or approximated under the old and amended 
schedule for rating spine disabilities.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 
4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5292, 5293 
(2002); Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243).

2.  Arthritis of the dorsal spine is not proximately due to 
or the result of the service-connected degenerative arthritis 
of L4-5; or was not otherwise incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310(a) (2003).

3.  Arthritis of the cervical spine is not proximately due to 
or the result of the service-connected degenerative arthritis 
of L4-5; or was not otherwise incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310(a) (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the course of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The new statute also 
revised the former section 5107(a) of title 38, United States 
Code, eliminating the requirement that a claimant must first 
come forward with evidence to well ground a claim before the 
Secretary of VA is obligated to assist the claimant in 
developing the facts pertinent to a claim.  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. In this regard, the Board notes that in 
correspondence dated in December 2000, January 2001, and 
March 2001, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.

There was no specific request in any of the aforementioned 
letters for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2003); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the 
claims.  As will be discussed in greater detail below, the RO 
conducted extensive development in procuring the evidence 
necessary to substantiate the veteran's claims.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notices appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  
  
In further regard to VA's duty to notify, the Board notes 
that the RO also provided the veteran with a copy of the 
September 2001 rating decision, April 2002 Statement of the 
Case (SOC), December 2002 Supplemental Statement of the Case 
(SSOC), and March 2003 SSOC, which together provided the 
veteran with notice as to the evidence needed to substantiate 
his claims and the reasons the claims were denied.  The SOC 
and March 2003 SSOC provided the veteran with notice of all 
laws and regulations pertinent to his claims, including the 
law and implementing regulations of the VCAA.  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) ["Amendment 
to Part 4"].  Prior to that, the rating criteria for 
evaluating intervertebral disc syndrome were changed, 
effective September 23, 2002.  Amendment to Part 4, Schedule 
for Rating Disabilities, 67 Fed. Reg. 54345-54349 (August 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
The new rating criteria for intervertebral disc syndrome were 
subsumed in the aforementioned amended rating schedule for 
spine disabilities.  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his or 
her claim under the criteria that are more to his or her 
advantage.  VAOPGCPREC 3-00.  The March 2003 SSOC shows that 
the RO considered the veteran's low back disability under the 
new rating criteria for evaluating intervertebral disc 
syndrome.  The SSOC also cited the new rating criteria.  No 
further notice of the additional changes made to the rating 
schedule in August 2003 was necessary as the veteran's low 
back disorder is not manifested by ankylosis (an 
incontroverted fact the RO advised the veteran of in the 
SSOC). 

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Id. 

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a personal hearing in June 2002, during 
which time the veteran testified that he was advised by "a 
number of physicians" that his dorsal and cervical disorders 
were caused by his in-service motorcycle accident that 
occurred on January 8, 1974.   The veteran identified Dr. 
A.N.P. as a physician who asserted that there was a causal 
relationship between the neck disorder and the in-service 
accident.  The veteran indicated that he was treated by Dr. 
A.N.P. for two and a half years in the 1970s.  The veteran 
identified Dr. L.J.Z. as a family doctor he spoke with 
concerning the problems with his back.  Lastly, the veteran 
identified Dr. R.J.B. as another physician who treated him in 
the 1970s.  At the conclusion of the hearing, the hearing 
officer asked the veteran to find the addresses for Drs. 
L.J.Z. and R.J.B. and provide them to the service 
representative for forwarding to the hearing officer.  The 
claims file shows that the veteran did not provide the 
requested addresses.  In correspondence dated in April 2003, 
the veteran again reported that the "four physicians" who 
had treated him were all of the opinion that the dorsal and 
cervical spine disorders were caused by the in-service 
accident.  The veteran did not provide names and address of 
the "four physicians" he referenced.  

The Board notes that private medical records of treatment the 
veteran received from Dr. R.J.B. in the 1970s (including 
correspondence directed to Dr. L.J.Z.) were previously 
associated with the claims file.  The claims file also 
includes copies of bills of treatment the veteran received 
from Dr. A.N.P. from November 1976 to December 1978, as well 
as a March 1977 deposition in which Dr. A.N.P. testified that 
the veteran may have sustained an injury to the cervical 
spine at the time of the in-service accident.  As such, it 
appears that the medical information the veteran referenced 
at his local hearing was previously associated with the 
claims file.  In any event, without further identifying 
information from the veteran, a duty fully explained to the 
veteran in the 'duty to assist' notices, VA is under no 
further obligation to seek out the "four physicians" who 
reportedly maintained that a causal relationship existed 
between the claimed disorders and the veteran's service 
and/or service-connected low back disorder. 

In further regard to VA's duty to assist, the Board notes 
that the RO obtained VA treatment records.  The RO also 
afforded the veteran VA spine and neurological examinations 
as well as obtained medical opinions on the etiology of the 
dorsal and cervical disorders in June 2001, July 2001, and 
August 2002.  The veteran's service medical records were 
previously associated with the claims file.  In VA Form 9 
received by the RO in January 2003, the veteran requested a 
hearing before a Veterans Law Judge, but subsequently 
withdraw the request in March 2003.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.


Increased Rating for Degenerative Arthritis, L4-5

The veteran's service-connected degenerative arthritis of L4-
5 is presently assigned a 40 percent rating.  The disability 
has been evaluated under the old rating criteria of 
Diagnostic Code 5292 and the old and new rating criteria of 
Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293 (2003).  Under Diagnostic Code 5292, a 40 percent 
rating is prescribed for severe limitation of lumbar motion.  
According to the June 2001 VA examination report, the 
physical examination revealed forward flexion of the lumbar 
spine to 20 to 30 degrees with pain and rotation to 25 
degrees with pain.  At the August 2002 VA spine examination, 
the physical examination revealed forward flexion to 25 
degrees with tenderness and soreness on palpation, and pain 
on rotation to 10 degrees.  At the August 2002 VA 
neurological examination, the physical examination revealed 
forward flexion to approximately 120 degrees, extension not 
beyond 5 degrees, and lateral flexion to   approximately 10 
to 15 degrees.

Normal range of motion of the lumbar spine is not depicted in 
any way in the old schedule for rating spine disabilities.  
Cf.  38 C.F.R. § 4.71, PLATE II.  The VA examiners did not 
provide the figures for normal range of lumbar motion.  Thus, 
the Board will apply the 'range of motion' figures provided 
under the new schedule for rating spine disabilities.  Note 
(1) under the amended schedule, indicates that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Amendment to Part 4.

The medical evidence shows that the veteran's low back 
disability manifests moderate to severe limitation of lumbar 
motion from time to time in each plane of motion.  The 
reported 'range of motion' findings accounted for additional 
functional loss due to pain.  The veteran complains of pain, 
soreness, and tenderness as well as problems with his low 
back on repetitive use and with prolonged standing and 
walking.  Thus, with consideration of the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 
202 (1995) (which address additional functional loss due to 
pain, weakness, excessive fatigability, etc.), the veteran's 
low back disability is productive of severe functional 
impairment due to additional functional loss on account of 
pain and fatigue, which warrants a 40 percent rating.  The 
maximum evaluation available under Diagnostic Code 5292 is 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

As previously noted, the RO considered the veteran's low back 
disability under Diagnostic Code 5293.  Under the old rating 
criteria of Diagnostic Code 5293, a 40 percent rating is 
prescribed for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  A 60 percent rating is 
prescribed for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  Id.  

The June 2001 VA examination report shows that the orthopedic 
examiner noted that the veteran's back injury probably 
resulted in radiculopathy in the leg, but acknowledged that 
the matter should be confirmed by a neurologist.  

The July 2001 VA examination report shows that the 
neurologist reported that testing revealed no evidence of 
lower extremity radiculopathy, but there was evidence of mild 
peripheral neuropathy.  The neurologist noted that the 
veteran's  pain did not have the character of radicular pain.  
The neurologist also noted that the pattern of exacerbation 
by physical exam maneuvers was not consistent with root 
compression.  

The August 2002 VA examination report shows that another 
neurologist similarly concluded that neurological testing 
revealed no signs of radiculopathy.  The neurologist noted 
that the veteran most likely had myofascial pain syndrome.  
The neurologist further noted that evidence of numbness 
involving the lateral thigh might indicate a superficial 
femoral neuropathy, i.e., neuralgia paresthetica.  The 
neurologist, however, indicated that this disorder did not 
occur due to a radiculopathy, but rather due to such issues 
as diabetes, rapid weight loss, or rapid weight gain.  The 
neurologist added that even if the veteran had a femoral 
cutaneous neuropathy (which could be confirmed by an 
electromyography) the disorder was not related to his 
complaints of low back pain.  

The June 2001 x-ray revealed minimal degenerative arthritic 
changes of the lumbosacral spine with marginal spur formation 
and narrowed disk space between L4 and L5.  There was no 
fracture or dislocation.  The August 2002 x-ray revealed 
moderate to significant narrowing of the disk space of L4-5 
and mild narrowing of the disk space at L5-S1.  There was no 
fracture or subluxation seen.  

While the foregoing medical evidence does not show that the 
veteran suffers from intervertebral disc syndrome, the 
evidence does show that some severe symptomatology is 
associated with the veteran's low back disability as the most 
recent x-ray revealed "moderate to significant" changes at 
the L4-5.  The x-rays also reveal that there are degenerative 
changes at multiple levels, L4-5 and L5-S1.  Under the facts 
and circumstances of this case, the Board assumes that the 
degenerative changes at L5-S1 are a continuing disease 
process of the arthritis located at L4-5 in the absence of 
medical evidence to the contrary.  The degenerative changes 
have resulted in severe functional loss of lumbar motion due 
to pain and fatigue as detailed above.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2003).  Resolving any 
reasonable doubt regarding the degree of disability in favor 
of the veteran, a 40 percent rating is for application for a 
disability analogous to severe intervertebral disc syndrome.  
38 C.F.R. §§ 3.102, 4.3, 4.20 (2003).  

The Board, however, does not find that the low back disorder 
is manifested by pronounced intervertebral disc syndrome, 
such that the next higher rating of 60 percent would be 
appropriate.  In addition to the reasons for finding that the 
veteran's low back disability more closely approximates the 
symptomatology associated with a 40 percent rating, the Board 
notes that according to testing conducted by the July 2001 
and August 2002 VA neurologists and x-rays, no neurological 
findings are associated with the site of the diseased disc 
spaces.  No muscle spasms of the lumbar spine were elicited 
at any of the examinations.  The August 2002 examination 
revealed no sciatic notch.  The veteran does not require the 
use of an assistive device for ambulation on account of his 
low back disability.   
Accordingly, there is no medical basis for finding that the 
veteran's low back disability warrants a 60 percent rating 
under the old rating criteria of Diagnostic Code 5293.  

The Board will consider other potentially applicable 
diagnostic codes under the old rating schedule under which 
the veteran may be entitled to a rating in excess of 40 
percent.  The medical evidence shows that the veteran does 
not have ankylosis of the lumbar spine.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) (defining ankylosis as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint).  Moreover, the 
veteran's service-connected disability is not analogous to an 
individual with ankylosis of the lumbar spine.  To the 
contrary, the medical evidence shows that the veteran has 
functional range of motion in the lower spine.  Thus, an 
evaluation under Diagnostic Code 5289 for unfavorable 
ankylosis of the lumbar spine is not appropriate.  The 
remaining diagnostic codes are either not applicable or do 
not assign a rating in excess of 40 percent.

In regard to a separate rating for x-ray evidence of 
degenerative arthritis, under Diagnostic Codes 5010-5003, 
traumatic arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2003).  That rating may not be combined with other ratings 
based on limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, Note (1) 
(2003).  The Board notes that no physical manifestations 
attributable to the arthritic findings have been identified 
that are not already accounted for in the current rating 
(limitation of lumbar spine motion, pain, fatigue) and that 
would not violate the rule against pyramiding.  38 C.F.R. § 
4.14 (2003) (providing that the evaluation of the same 
disability under various diagnoses is to be avoided); 
VAOPGCPREC 36-97 (1997) (holding that Diagnostic Codes 5292 
and 5293 contemplate limitation of motion).  Thus, a separate 
rating for arthritis under Diagnostic Code 5003 is not in 
order.  

Under the amended schedule for rating spine disabilities, a 
10 percent rating is assigned for incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least one week but less than two weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  A 
20 percent rating is assigned for episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  Id.  A 40 percent rating is 
assigned for episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Id.  A 60 percent rating is assigned for episodes having a 
total duration of at least six weeks during the past 12 
months.  Id.  

The amended schedule requires that the Board evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either (1) on the total duration of 
incapacitating episodes over the past 12 months or (2) by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

In regard to the first evaluation method, the Board observes 
that Note (1) under the amended schedule provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  The July 2001 VA examination report shows 
that the veteran complained of periodic flare-ups of low back 
pain that caused him to call in sick to work.  He estimated 
that he missed approximately two days of work every four 
months, or maybe fifteen days in the past three years.  He 
described the episodes as consisting of pain so severe that 
he had difficulty getting out of bed.  The medical evidence 
of record, including VA treatment records, however, does not 
show that a physician prescribed the veteran bed rest and 
treatment for a certain duration of time at any time during 
the appeal period.  Thus, evaluation of the veteran's low 
back disability on the basis of the total duration of 
incapacitating episodes over the past 12 months would not be 
to his advantage. 

In regard to the second evaluation method, the orthopedic 
manifestations of the veteran's low back disability are 
severe limitation of motion with functional loss due to pain 
and fatigue on prolonged use, under the old rating criteria 
for evaluating limitation of lumbar motion.  

Under the new schedule for rating spine disabilities, a 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Amendment to 
Part 4.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 100 
percent rating is assigned for unfavorable ankylosis of the 
entire spine.  Id.  

As previously noted, the June 2001 VA examination revealed 
forward flexion to 20 to 30 degrees with pain, the August 
2002 VA spine examination revealed forward flexion to 25 
degrees with tenderness and soreness on palpation, and the 
August 2002 VA neurological examination revealed forward 
flexion to approximately 120 degrees.  The 'range of motion' 
figures account for additional functional loss due to pain.  
Thus, the functional limitation of motion in the veteran's 
low back falls under the criteria associated with a 40 
percent evaluation.  The veteran, however, is not entitled to 
any higher rating as there is no ankylosis of the lumbar 
spine, and for reasons previously discussed, the low back 
disability is not analogous to an individual with ankylosis 
of the lumbar spine.  Moreover, segments of the thoracic 
spine are not service-connected.  

In regard to neurologic manifestations, Diagnostic Code 8520 
prescribes ratings for incomplete and complete paralysis of 
the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2003).  The medical evidence of record shows that no 
diagnosis has been made that the veteran suffers from 
incomplete or complete paralysis of the sciatic nerve or any 
other disease of the peripheral nerves attributable to the 
service-connected low back disorder.  Moreover, as previously 
discussed, lumbar radiculopathy has been medically ruled out.  
Thus, the criteria for a compensable rating under Diagnostic 
Code 8520 for neurologic manifestations have not been met or 
approximated.  Id. 

Lastly, the Board notes that the amended schedule provides 
that if intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (3) (2003).   The medical evidence shows that 
there are degenerative changes at the L4-L5 and L5-S1 disk 
space levels.  The medical evidence, however, does not show 
that the effects in each spinal segment are clearly distinct.  
Thus, the medical evidence does not show that evaluation of 
each segment of the lumbar spine should be made at this time.  

It follows that an evaluation of the veteran's low back 
disability under the second method outlined in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003) would result in a higher 
evaluation than under the first method (evaluation of the 
veteran's low back disability on the basis of the total 
duration of incapacitating episodes over the past 12 months).  
Also, the Board notes that the veteran is entitled to the 
currently assigned 40 percent rating under both the old and 
amended rating schedule and therefore, either schedule is not 
more advantageous to him.  VAOPGCPREC 3-00.  

The Board notes that there is no evidence of record that the 
veteran's low back disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  There are no 
medical records that show frequent periods of 
hospitalization.  The veteran reportedly works for the post-
office as a letter carrier, according to the August 2002 VA 
examination report and testimony the veteran presented before 
a hearing officer of the RO.  At the July 2001 VA 
examination, the veteran estimated that he missed 
approximately two days of work every four months, or maybe 
fifteen days in the past three years.  The Board notes that 
the veteran's low back disability has not resulted in 
significant absences from work.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the veteran's low back 
disability interferes with his employability, the currently 
assigned 40 percent rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  The evidence 
shows that the veteran's disability interferes with his daily 
life/physical activities, but there is no evidence that the 
veteran is unable to secure or follow a substantially gainful 
occupation solely as a result of his low back disability.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2003) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


Secondary Service Connection for Arthritis of the Cervical 
and Dorsal Spine 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2003); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

The June 2001, July 2001, and August 2002 VA examination 
reports show that the veteran is currently diagnosed with 
chronic cervical and dorsal disorders manifested by moderate 
degenerative arthritis.  Thus, a current disability of the 
cervical and dorsal spine is shown by the medical evidence of 
record.  

The VA examiners, however, found no causal relationship 
between the service-connected low back disorder and cervical 
disorder and the service-connected low back disorder and the 
dorsal disorder.  Specifically, the June 2001 VA orthopedic 
originally noted that the etiology of the cervical and dorsal 
arthritis was unknown.  The same orthopedic examined the 
veteran again in August 2002.  The orthopedic opined that it 
was more likely than not that the cervical and dorsal 
arthritis was not related to the arthritis in the veteran's 
lumbar spine.  The orthopedic maintained that the veteran had 
"systemic osteoarthritis of a natural occurring under normal 
conditions."  The July 2001 VA neurologist similarly opined 
that it was more likely that the veteran had a "generalized 
arthritic condition."  The neurologist noted that while pain 
in one area could lead to pain in other areas as the result 
of a "misuse" phenomenon, neck pain as a result of low back 
pain was not likely.  The August 2002 VA neurologist opined 
that the veteran's neck pain was most likely due to the 
degenerative problems that were found on x-ray which might 
also be exacerbating his low back pain.  The examiner noted 
that the "neck pain [did] not seem to be related to the low 
back pain, though the case [might] be made for misuse pain, 
[and] the fact that his moving the neck cause[d] severe pain 
without any evidence of muscle spasm argue[d] against that 
being the causative factor."   Thus, there is no competent 
medical evidence of record that the currently diagnosed 
cervical and dorsal spine disorders were either caused by or 
aggravated by the service-connected low back disability.

The VA examiners' opinions are definitive and based on 
examination of the veteran and are found to be persuasive 
when considered with the rest of the evidence of record.  
There is no competent medical evidence to the contrary.  
While the veteran is competent to describe his subjective 
symptoms, he has not been shown to possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  For the reasons and bases 
provided above, the Board concludes that the weight of the 
evidence in this case is against the veteran's claim.  
Accordingly, service connection for a cervical spine disorder 
and dorsal spine disorder on a secondary basis is not 
established.  38 C.F.R. § 3.310(a) (2003).   

Service connection for a cervical spine disorder and dorsal 
spine disorder is not otherwise warranted on a direct basis.  
Service medical records are absent any complaints of, 
findings of, or treatment for cervical and dorsal spine 
disorders during service.  

Post-service medical records first note chronic complaints of 
mid-back pain in 1989, as shown by the June 1989 VA 
examination report and VA examination reports and VA 
treatment records dated thereafter.  The September 1991 x-ray 
of the dorsal spine revealed early arthritis with 
kyphoscoliosis.  In a March 2001 statement, the veteran asked 
for the first time for service connection of a cervical 
injury "noted in the 1978 documents."  The veteran then 
reported a history of neck pain to the June 2001 VA 
examiner-a complaint replicated at subsequent VA 
examiantions.  The foregoing evidence shows that no cervical 
and dorsal arthritic spine disorders were diagnosed during 
service or manifested to a compensable degree within the 
statutory one-year presumptive period following the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).  
There, however, is no competent medical evidence that links 
the currently diagnosed cervical and dorsal spine disorders 
to any incident or incidents of service.  The August 2002 VA 
orthopedic examiner noted that "[u]nless there [was] a 
documented injury to his neck and upper back in the service 
this would not be service connected and not related to [the 
veteran's] lower back arthritis."  Although Dr. A.N.P. noted 
at his March 1977 deposition that there might be a 
relationship between a possible cervical injury resulting in 
the cervical disorder (narrowing of C5-6 disc space found on 
examination) and the in-service January 1974 motorcycle 
accident, on cross examination, Dr. A.N.P. acknowledged that 
his opinion was based on information provided to him from the 
veteran concerning the circumstances surrounding the accident 
and not based on a review of medical records.  Indeed, the 
Board notes that Youngstown emergency room records make no 
mention of trauma to the head or neck, nor do these records 
note any complaints of neck problems.  Thus, Dr. A.N.P.'s 
opinion is of little or no probative value as it is based on 
an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993).  Moreover, no reasons and bases are 
provided for Dr. A.N.P.'s conclusion, other than it was based 
on a history provided by the veteran.  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Furthermore, the Board notes that the mere fact of an in-
service injury is not enough. There must be a chronic 
disability resulting from that injury and a chronic 
disability was not shown until many years after the veteran's 
discharge from service.  As previously discussed, the veteran 
is not a medical expert, so his assertions of a relationship 
between the cervical and dorsal spine disorders and the 
service-connected low back disorder cannot constitute 
competent evidence of such a relationship.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494-95.  As such, the 
criteria for establishing service connection for the claimed 
disorders on a direct basis have also not been established.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  


As the preponderance of the evidence is against the veteran's 
claims, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

A rating in excess of 40 percent for service-connected 
degenerative arthritis of L4-5 is denied. 

Service connection for arthritis of the dorsal spine, to 
include as secondary to service-connected degenerative 
arthritis of L4-5  is denied. 

Service connection for arthritis of the cervical spine, to 
include as secondary to service-connected degenerative 
arthritis of L4-5 is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


